Title: To Benjamin Franklin from the Chevalier de Kéralio, 25 October 1781
From: Kéralio, Agathon Guynement, chevalier de
To: Franklin, Benjamin


jeudi 25e. 8bre. 1781.
Notre Bonne et respectable amie qui arrive de Versailles me charge, monsieur, de vous rappeller que Vous lui avés promis de diner demain chés elle: devant aller à notre-Dame, au Te Deum, elle vous prie d’être chès elle au plus-tard à Une heure et demie pour se mettre à Table à Deux heures.
Recevés L’hommage de la Tendre et respectueuse amitié que je vous ai Vouée ever for ever.
Le CHR. De Keralio
 
Addressed: A Monsieur / Monsieur Franklin / chès Mr. de chaumont. / à Passy.
